Citation Nr: 0523255	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-02 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for thoracic outlet 
syndrome, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from November 1976 to 
December 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for an 
increased rating for thoracic outlet syndrome, currently 
evaluated as 20 percent disabling.  

In October 2004 the Board remanded the appeal as to this 
issue to the RO for additional evidentiary development 
consisting of a request for any available current records 
relating to treatment for thoracic outlet syndrome and for a 
VA examination to determine the nature and severity of 
current disability associated with the disorder.  Following 
completion of the actions requested, the RO continued its 
prior determination denying an increased rating and returned 
the case to the Board.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on him part.  


REMAND

The Board has determined that this case must be remanded to 
the RO via the BVA AMC for additional evidentiary 
development.  

Service medical records show that in January 1978 the veteran 
was admitted to a hospital with a history of pain in the 
right shoulder region with pressure and pain extending down 
the right arm.  Evaluation disclosed bilateral cervical ribs, 
with the right being much larger than the left.  A resection 
of the first cervical rib was performed through a 
transcervical incision.  The final diagnosis was thoracic 
outlet syndrome secondary to right cervical rib.  

Service connection was granted in January 1979 for thoracic 
outlet syndrome, postoperative cervical rib resection, right, 
and a noncompensable initial evaluation was assigned.  A 10 
percent rating was later assigned from April 1994.  By a 
January 1999 decision, the Board assigned a 20 percent 
evaluation which was made effective from April 1994.  The 
veteran's current claim for increase was received in November 
2001.  

In a June 2005 letter sent directly to the Board, the 
veteran's attorney advised that the veteran has been in 
receipt of treatment at the North Chicago VA Medical Center 
for the disorder at issue and indicated that an MRI scan has 
been performed.  He characterized this evidence as critical 
to her claim and asked that it be obtained.  

The Board is obligated to obtain these records pursuant to 
the statutory duty to assist.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  The Board notes that the 
most recent VA treatment records in the appellate record date 
from April 2002.  Accordingly, all VA outpatient and 
hospitalization records dated since then should be obtained.  

The VBA AMC should then review the additional records 
received to determine whether a reexamination of the veteran 
is necessary in light of information contained therein.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the issue of entitlement to service connection 
for a psychiatric disorder is remanded for the following 
actions:

1.  The VBA AMC should obtain any 
additional VA outpatient treatment and 
hospitalization records dated since April 
2002, the date of the most recent 
outpatient records currently on file.  

2.  The veteran should be given another 
opportunity to identify any additional 
medical providers, both VA and private, 
including physicians and institutions 
(hospitals or clinics) from which she has 
received examination or treatment for 
thoracic outlet syndrome since November 
2000.  Upon receipt of proper 
authorization, the RO should attempt to 
obtain all available documentation from 
the physicians or other providers 
identified by the veteran.  

3.  All additional medical records should 
be carefully reviewed and a determination 
should be made as to whether a further 
reexamination of the veteran should be 
conducted in light thereof.  If so, the 
examination should be scheduled.  Any 
examination performed should conform to 
the specifications set forth in the 
Board's October 2004 remand.  

4.  After completion of the foregoing, 
the RO should readjudicate the issue on 
appeal.  If the determination is adverse 
to the veteran, a supplemental statement 
of the case should be prepared and the 
veteran and her representative should be 
given a reasonable period of time for 
reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until she receives further notice.  The 
purpose of this remand is to obtain additional information.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



